Yesawich, Jr., J. (concurring in part and dissenting in part).
We concur with the majority in its conclusion that permission to file a late claim on behalf of the infant should have been granted (see, Matter of Urban v Waterford-Half moon Union Free School Dist., 105 AD2d 1022; Matter of De Groff v Bethlehem Cent. School Dist., 92 AD2d 702), but find no justification for extending like relief to the parents in their individual claims (see, Lavoie v Town of Ellenburg, 78 AD2d 714, lv denied 53 NY2d 602).